Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   December 07, 2015

The Court of Appeals hereby passes the following order:

A16A0551. TORREY TERRANCE GREGORY v. THE STATE.

      In 2010, Torrey Terrance Gregory pled guilty to multiple drug crimes.1 He
later filed a “Motion to Void and Vacate Sentence,” which the trial court dismissed
by order entered August 26, 2015. Sixty-two days later, on October 27, 2015,
Gregory filed a notice of appeal to this Court. But a notice of appeal must be filed
within 30 days of entry of the order on appeal. See OCGA § 5-6-38 (a). The proper
and timely filing of a notice of appeal is an absolute requirement to confer jurisdiction
on this Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995).
Because Gregory failed to file a timely notice of appeal, this appeal is hereby
DISMISSED for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                                              12/07/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.




      1
       In 2011, he filed multiple motions for out-of-time appeal, which the trial court
denied. Gregory appealed to this Court, and we affirmed in an unpublished opinion.
Gregory v. State, Case No. A13A1299, decided September 6, 2013.